DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 

Regarding claim 1, the claim recites the generic placeholder “member” coupled with the functional language “driving” without reciting sufficient structure, material, or acts to perform the claimed function. The claim is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a protruding bump (figure 3, reference numeral 4).
The claim recites the generic placeholder “element” coupled with the functional language “guide” without reciting sufficient structure, material, or acts to perform the claimed function. The claim is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is a slot (page 9, lines 17-22).

Regarding claim 5, the claim recites the generic placeholder “element” coupled with the functional language “cutting” without reciting sufficient structure, material, or acts to perform the claimed function. The claim is therefore interpreted under 35 USC 112(f). A review of the specification indicates that the corresponding structure is thin cutting or sharp edge such as a razor blade edge (column 6, lines 24-31).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Regarding claim 10, the claim recites the limitation “a phase change material.” For the purposes of examination, this term will be interpreted in accordance with the special definition set forth in applicant’s specification that a phase change material is a material having a latent heat of transition of at least about 90 kJ/kg (page 5, lines 24-26).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (GB 219216) in view of Schonfeld (GB 294823).

Regarding claim 1, Thomson discloses a device to contain a partially smoked cigarette (page 1, lines 17-22) having a tubular casing (figure 1, reference numeral a), which is considered to meet the claim limitation of an outer shell, that engages an internally tapered cap (page 2, lines 59-78, figure 1, reference numeral b), which is considered to meet the claim limitation of an inner element. The glowing end of the cigarette is inserted into the tapered cap so that it is promptly extinguished (page 2, lines 59-78). The straight part of the cap is conserved to meet the claim limitation of a first portion containing a cavity, and the opening is considered to meet the claim limitation of a second portion. The tubular casing completely surrounds the straight portion of the cap, and both the cap and casing having longitudinal axes (figure 1). 
Schonfeld teaches a cigarette holder with a sliding tube (lines 9-23) that shifts relative to an outer guide sleeve of the holder (lines 59-71). The holder has a slot (figure 2, reference numeral b), which is considered to meet the claim limitation of a guide element as interpreted under 35 USC 112(f), through which a stud projects to facilitate shifting of the projecting tube (lines 59-71, figure 2, reference numeral g). The stud is considered to meet the claim limitation of a driving element as interpreted under 35 USC 112(f) since it could be used to adjust the tube position since it projects through the slot (figure 1).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cap and casing of Thomson with the stud and slot of 

Regarding claim 2, Schonfeld teaches that the stud extends through the slot in the holder (figure 1).

Regarding claim 3, Schonfeld teaches that the slot is parallel to the longitudinal axis of the holder (figure 2).

Regarding claim 4, modified Thomson teaches all the claim limitations as set forth above. Thomson additionally discloses that the tube and cap are made of a size sufficient to accommodate the largest size of cigarette that it is desired to consume (page 1, lines 32-42). While the drawings of Thomson suggest that the straight cylindrical portion of the cap has a diameter greater than its height (figure 3), in accordance with MPEP § 2125, the exact proportions shown in the drawings cannot be relied upon since Thomson does not disclose the drawings as being to scale.
However, it would have been obvious to optimizer the dimensions of the cap of Thomson such that the cylinder defining the cavity has a diameter greater than its height, which is considered to meet the claim limitations. One would have been motivated to do so since Thomson discloses that the tube and cap can be made in different sizes. The courts have held that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 

Regarding claim 8, modified Thomson teaches all the claim limitations as set forth above. Modified Thomson does not explicitly teach the holder having an obround shape.
However, it would have been obvious to one of ordinary skill in the art to make the holder obround. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).

Regarding claim 9, Thomson discloses that the casing and cap are made from metal (page 2, lines 59-64), which applicant’s specification teaches is a heat sink material (page 4, lines 6-12). It is evident that the cap is in thermal contact with the cavity.

Regarding claim 11, Thomson discloses that the cigarette is completely enclosed (page 2, lines 37-46) so that it is extinguished through lack of oxygen (column 2, lines 22-30). It is evident that air flow is restricted since the oxygen is not replenished from ambient air.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (GB 219216) in view of Schonfeld (GB 294823) as applied to claim 1 above, and further in view of Hieatzman (US 450,312).

Regarding claim 5, modified Thomson teaches all the claim limitations as set forth above. Modified Thomson does not explicitly teach a cutting edge or blade.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cap of modified Thomson with the blade of Hietzmann. One would have been motivated to do so since Hieatzmann teaches an extinguisher that removes the burning portion of a cigar while preserving the remaining portion.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (GB 219216) in view of Schonfeld (GB 294823) as applied to claim 1 above, and further in view of Takahashi (WO 01/39618, machine translation relied upon).

Regarding claim 6, modified Thomson teaches all the claim limitations as set forth above. Modified Thomson does not explicitly teach two or more cavities.
Takahashi teaches a cigarette extinguishing cylinder unit (title) in which a burning cigarette is inserted into a cylindrical opening that is subsequently hermetically sealed (page 1, bottom). Takahashi additionally teaches that the device provides convenience for tobacco preference persons who smoke two cigarettes (page 2, top) by providing multiple cylinders (figure 2).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the extinguisher of modified Thomson with the multiple parallel extinguishers of Takahashi. One would have been motivated to do so since Takahashi teaches In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (GB 219216) in view of Schonfeld (GB 294823) as applied to claim 1 above, and further in view of Skinderviken (US 1,342,512).

Regarding claim 7, modified Thomson teaches all the claim limitations as set forth above. Modified Thomson does not explicitly teach a heat insulating material.
Skinderviken teaches a container adapted to receive a lighted cigar so that a smoker can temporarily discontinue consumption with prematurely discarding it (page 1, lines 10-16) lined with asbestos or other similar material so that a user’s clothing is insulated from the heat of the cigar (page 1, lines 64-70).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the casing and cap of modified Thomson with the asbestos of Skinderviken. One would have been motivated to do so since Skinderviken teaches that asbestos insulates a user’s clothing from the heat of a burning cigar.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (GB 219216) in view of Schonfeld (GB 294823) as applied to claim 1 above, and further in view of Sodium Chloride and Aluminum (The Use of Sodium Chloride & Aluminum as Phase Change Materials for High Temperature Thermal Energy Storage Characterized by Calorimetry, Solomon, L., Lehigh University, https://ui.adsabs.harvard.edu/abs/2013PhDT.........2S/abstract). 

Regarding claim 10, modified Thomson teaches all the claim limitations as set forth above. Thomson additionally discloses that the casing and cap are made from metal (page 2, lines 59-64). Modified Thomson does not explicitly teach the casing and cap made from a material having a latent heat of transition of at least 90 kJ/kg.
Sodium Chloride and Aluminum teaches that aluminum metal has a latent heat of fusion of 397 kJ/kg and is therefore a phase change material (page 1, top).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the metal of modified Thomson with the aluminum of Sodium Chloride and Aluminum. One would have been motivated to do so since Sodium Chloride and Aluminum teaches that aluminum metal is a phase change material with a high latent heat of fusion. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (GB 219216) in view of Schonfeld (GB 294823) as applied to claim 1 above, and further in view of Ensor (US 4,066,088).

Regarding claim 12, modified Thomson teaches all the claim limitations as set forth above. Modified Thomson does not teach a heating element.
Ensor teaches a means for eliminating idle burning of smoking materials (column 1, lines 25-27) in which an electric lighter is used to ignite the cigarette (column 1, lines 49-59). It is evident that the 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cigarette extinguisher of modified Thomson with the electric lighter of Ensor. One would have been motivated to do so since Ensor teaches an extinguisher that allows a cigarette to not pollute between puffs.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (GB 219216) in view of Schonfeld (GB 294823) as applied to claim 1 above, and further in view of Ensor (US 4,066,088) and Meyer (US 9,339,061).

Regarding claim 13, modified Thomson teaches all the claim limitations as set forth above. Modified Thomson does not teach (a) an electric lighter.
Regarding (a), Ensor teaches a means for eliminating idle burning of smoking materials (column 1, lines 25-27) in which an electric lighter is used to ignite the cigarette (column 1, lines 49-59). It is evident that the electric lighter is a heating element since electric lighters work by heating air. Ensor additionally teaches that this device eliminates cigarette pollution between puffs (column 1, lines 21-24).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cigarette extinguisher of modified Thomson with the electric lighter of Ensor. One would have been motivated to do so since Ensor teaches an extinguisher that allows a cigarette to not pollute between puffs.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electric lighter of Ensor with the USB charging of Meyer. One would have been motivated to do so since Meyer teaches that electric lighters can be charged using USB charging. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson (GB 219216) in view of Schonfeld (GB 294823) as applied to claim 1 above, and further in view of Lavanchy (WO 2014/122200).

Regarding claim 14, modified Thomson teaches all the claim limitations as set forth above. Modified Thomson does not explicitly teach the cap located within the casing.
Lavanchy teaches a portable extinguisher for an electronic cigarette (abstract) which receives the smoking article in an inner sleeve (page 1, lines 32-37, figure 4, reference numeral 215). The inner sleeve is separated from an outer vessel to provide insulation to prevent a user from burning is hands (page 2, lines 16-23, figure 4, reference numeral 213).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the casing and cap of modified Thomson with the inner and outer sleeves of Lavanchy. One would have been motivated to do so since Lavanchy teaches accommodating a smoking article within two separated shells prevents a user from burning his hands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/RUSSELL E SPARKS/               Examiner, Art Unit 1747